                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       5 :20-cr-00202-M

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
V.                                          )                 ORDER
                                            )
JALEEL DUNCAN,                              )
                                            )
       Defendant.                           )


       This matter is before the court on Defendant's unopposed Motion to Reschedule

Sentencing [DE 57]. For good cause shown, Defendant' s motion is GRANTED. The sentencing

hearing in this matter is rescheduled to May 17, 2021 at 2:00 p.m. in Courtroom 160, 1003 S. 17th

Street, Wilmington, North Carolina.


       SO ORDERED this F         day of May, 2021.




                                          ~[/Jdy-u4~
                                            RICHARD E. MYERS II
                                            CHIEF UNITED STATES DISTRICT JUDGE
